Citation Nr: 0406408	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post radical prostatectomy for carcinoma of the 
prostate.  

2.  Entitlement to service connection for degenerative joint 
disease, lumbosacral spine claimed as secondary to the status 
post radical prostatectomy for carcinoma of the prostate.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that additional factual 
development is indicated given the current posture of these 
claims and the provisions of the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. § 5100 et seq.).  The 
veteran's representative has asserted that there is need for 
additional development, and the Board agrees following review 
of the record.

The record reveals that in November 2000 the veteran had 
surgery for cancer of the prostate.  A 100 percent rating was 
assigned in the immediate post-operative period.  That rating 
was reduced to 40 percent effective February 1, 2002 
following certain treatment with no recurrence.  It is this 
reduction that has been appealed.  The 40 percent rating was 
assigned on the basis that he was using pads that were 
changed less than 4 times a day.

Records received at the Board after the case left the RO 
reveal that bladder surgery was conducted in October 2002 for 
a stone removal.  Subsequently communication was received 
from the veteran to the effect that he must now change pads 
in excess of 5 times a day.  Further, it was indicated that 
additional surgery was being contemplated.  In view of the 
claimed increase in symptoms, post-surgery examination is 
indicated.

As to the back disorder, the veteran claims that it had its 
onset at the time of the November 2000 surgery.  It is noted 
that there are some pertinent complaints around the time of 
the surgery.  There has been no request for an opinion as to 
etiology.  Such opinion would seem indicated in view the VCAA 
provisions cited above.

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should, with the appellant's 
assistance as needed, obtain copies of 
any treatment for the disorders at issue, 
rendered since October 2002.  The veteran 
has referred to discussions of further 
surgery, he should, as needed, provide 
information concerning locations and 
approximate dates of that treatment.

Thereafter, and whether records are 
obtained or not, the RO should arrange 
for appropriate VA physical examinations 
to review genitourinary and orthopedic 
findings.  As to the genitourinary 
pathology, a complete history should be 
recorded, to include how frequently any 
pads might be changed.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  All residuals of the 
prostate surgery should be specifically 
set forth, to include any bladder 
involvement.  Comprehensive findings 
should be recorded.  

As to the orthopedic findings, the claims 
file should be reviewed and the veteran 
examined.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Thereafter, it should be indicated by 
medical opinion as to whether there is 
any relationship between the surgery that 
was conducted in November 2000 and the 
onset or aggravation of any low back 
pathology.  If there is a relationship, 
that should be set forth.  If there is no 
relationship, that should be fully 
explained.

As to either of the opinions sought, if 
it is not possible to enter an opinion 
without resort to speculation, that too 
should be set forth in the claims folder.

When the aforementioned developments have been accomplished, 
the claims should be reviewed by the RO.  To the extent the 
benefits sought are not granted, the veteran and the 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




